Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 15/997,215 filed on 4 June 2018. The response filed 3 June 2021 amends claims 1-4, 6, 9, 10, 14, 19, and 20, and presents arguments is hereby acknowledged. 	Claims 1-20 are presented for examination.

Response to Arguments
The response filed 3 June 2021 addresses the 35 U.S.C. 112 rejections made on the 3 February 2021 Non-Final Rejection. Applicant arguments and amendments have been fully considered. Regarding the “built message” of claim 10, Applicant amended the limitation to recite the “constructed message.” These amendments are found persuasive. Regarding the “system of claim 18” of claim 20, Applicant amended the limitation to recite the “system of claim 19.” These amendments are found persuasive. Therefore, all of the 35 U.S.C. 112 rejections are hereby withdrawn.

Independent Claims 1, 10, and 19
On pages 8-10 of the response filed 3 June 2021, Applicant addresses the 35 U.S.C. 103 rejection made on the 3 February 2021 Non-Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 103, have been fully considered.
On pages 8-10, Applicant argues that the Simone/Yang/Huggins system fails to teach or suggest “create, before or during the construction of the message, a staging table to store the data items indicated by the message logging configuration.” Applicant argues that the disclosed references fails to teach or suggest the “list building” process that takes place before the message is constructed. Applicant argues that partitions of a staging table, which may be created as rows, are inserted into the staging table, which takes place when data is being written into the staging table during the construction of a message. 	Examiner respectfully agrees and finds this argument persuasive. Neither Simone, Yang, nor Huggins discloses “create, before or during construction of a message, a staging table to store data items indicated by a message logging configuration.” Therefore, Examiner finds this argument persuasive. 

Dependent Claims 2-9, 11-18, and 20
On pages 8-10 of the response filed 3 June 2021, Applicant addresses the 35 U.S.C. 103 rejection made on the 3 February 2021 Non-Final Rejection. Applicant submits that these claims are allowable at least as depending from an allowable independent claim, and further in view of the amendments to the independent claims, 

Allowable Subject Matter
Claims 6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 	The following is a statement of reasons for the indication of allowable subject matter: Claims 6 and 15 recite the limitation “instantiate a message log writer (LWL) instance of a LWL process for each of the one or more message jobs, the LWL instance to write data items of a corresponding message job to the staging table.”
Claims 7-9 are objected to as being dependent upon a claim wherein allowable subject matter was indicated in claim 6.
Claims 16-18 are objected to as being dependent upon a claim wherein allowable subject matter was indicated in claim 15.

Claim Interpretation
Claim 10 recites “construct a message to be sent to one or more recipients according to the message configuration.” The “message definition configuration” and “message logging configuration” provides sufficient antecedent basis. For the purpose 
Claim 10 and 15 recite “the message definition.” The “message definition configuration” provides sufficient antecedent basis. For the purpose of this examination, Examiner will interpret the “message definition” to be the “message definition configuration.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the recipient." There is insufficient antecedent basis for this limitation in the claim. For the purpose of this examination, Examiner will interpret this limitation to mean “a recipient.”
Claim 1 recites the limitation "the message logging configuration." There is insufficient antecedent basis for this limitation in the claim. For the purpose of this 
Claims 2-9 fail to cure the deficiencies of their parent claim(s) and, therefore, inherit the rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2017/0006037 A1 to Simone et al, US PGPUB 2016/0294748 Al to Yang at al, US PGPUB 2017/0286468 A1 to Hoyle et al, and US PGPUB 2018/0181900 A1 to Huggins.
Regarding Claim 1, Simone discloses one or more non-transitory computer-readable media (NTCRM) comprising instructions, wherein execution of the instructions by one or more processors of a message server is to cause the message server (FIG. 1, 0014-0016, and 0023 provides for machine-readable storage media having instructions executed by processor system 17 of on-demand database service system 16, i.e. a message server) to:  	in response to receipt of a message send request (MSR) from a tenant platform of a set of tenant platforms (FIG. 2, 0020, 0026-0027 provides for system 16 receiving application developers' creation and management requests, i.e. a MSR, from a third party developer application on user system 12, i.e. a tenant platform, of a set of user systems 12),  		identify a message definition and a message logging definition that were configured by the tenant platform (FIG. 2, 0020, and 0025-0027 provides for system 16 identifying application setup mechanism 38, i.e. a message definition, and tenant data storage 22, i.e. a message logging definition, that were configured by a third party developer application on user system 12, i.e. a tenant platform), the message logging definition defining data items to be stored in a custom database object (CDBO) (0026 provides for tenant data storage 22 defines tenant data 23, i.e. data items, to be stored in individual tenant space 104, i.e. a CDBO),  		write the data items to the staging table (0016 and 0026 provides for system 16 writes tenant data from tables into individual tenant space 104). 	Simone doesn’t explicitly disclose the message definition defining how to generate a message for the recipient based on a user interaction indicated by the MSR; wherein the data items are of the message; construct the message according to the message definition; create, before or during the construction of the message, a staging table to store the data items indicated by the message logging configuration; wherein data items are written to the staging table during the construction of the message; and write, at a predefined interval during or after construction of the message, the data items from the staging table to the CDBO. 	Yang, in a similar field of endeavor, discloses a message definition defining how to generate a message for a recipient based on a user interaction indicated by a MSR (FIG. 1, 0069, and 0099 provides for a message template/definition defining how to generate a message to be sent to a client device 104, i.e. for a recipient, based on web browser module 324, i.e. a user interaction, indicated by a web request/MSR); 	wherein data items are of the message (FIG. 5A and 0099 provides for wherein categories/data items are of a message); and 	construct the message according to the message definition (FIG. 8B and 0148-0149 provides for generate/construct the message according to the message template/definition). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Yang for categorizing types of messages for delivery. The message categorizations of Yang, when implemented with the on-demand document management system and database service of the Simone system, will allow one of ordinary skill in the art to deliver various types of messages based on the message template. One of ordinary skill in the art would be motivated to utilize the message categorizations of Yang with the on-demand document management system and database service of the Simone system in order to coordinate public accounts with various categories of message templates. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the message categorizations of Yang with the on-demand document management system and database service of the Simone system for the desirable purpose of constructing messages based on message categories defined in a message template. 	The Simone/Yang system doesn’t explicitly disclose create, before or during the (0046, 0048, and 0052 provides for creating, before constructing a query response/message, stage tables 206 A-N to store records/data items indicated/defined by a data alignment table 212), and 	wherein data items are written to the staging table during the construction of the message (0046, 0048, and 0052 provides for wherein records/data items are written to stage tables 206 A-N during construction the query response/message). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Hoyle for staging tables in order to prepare communications. The staging tables of Hoyle, when implemented with the on-demand document management system and database service of the Simone/Yang system, will allow one of ordinary skill in the art to organize and prepare information in response to an initial query. One of ordinary skill in the art would be motivated to utilize the staging tables of Hoyle with the on-demand document management system and database service of the Simone/Yang system in order to align data fields for presentation to a user. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the staging tables of Hoyle with the on-demand document (FIG. 2, 0059, 0062, and 0122 provides for writing, at a predefined period/interval during or after transport package 202 construction, recently added/updated data, i.e. data items, are harvested/written from an OLTP data store to a Data File 212/CDBO). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Huggins for harvesting changes of data files. The data file updates of Huggins, when implemented with the on-demand document management system and database service of the Simone/Yang/Hoyle system, will allow one of ordinary skill in the art to deliver various types of messages based on the most updated information. One of ordinary skill in the art would be motivated to utilize the data file updates of Huggins with the on-demand document management system and database service of the Simone/Yang/Hoyle system in order to check a data store periodically for new information. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the data file updates of Huggins with the on-demand document management system and database service of the 
Regarding Claim 5, the Simone/Yang/Hoyle/Huggins system discloses the NTCRM of claim 1, wherein the MSR indicates a user interaction with the tenant platform that caused the MSR to be sent (Yang, 0099 and 0130 provides for wherein the web request, i.e. MSR, originating from the client device indicates a user interaction, such as a selection, that caused the request to be sent). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Yang for categorizing types of messages for delivery. The message categorizations of Yang, when implemented with the on-demand document management system and database service of the Simone system, will allow one of ordinary skill in the art to deliver various types of messages based on the message template. One of ordinary skill in the art would be motivated to utilize the message categorizations of Yang with the on-demand document management system and database service of the Simone system in order to coordinate public accounts with various categories of message templates. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the message categorizations of Yang with the on-demand document management system and database service of the Simone system for the desirable purpose of constructing messages based on message categories defined in a message template.
Regarding Claim 10, Simone discloses a computer system to be employed as an Outgoing Message Manager (OMM) entity (FIG. 2 provides for app server 100 is employed as an on-demand database service system 16), the computer system comprising:  	a network interface (FIG. 1, network interface 20); 	a processor system coupled with a memory system (FIG. 1 and 0023 provides for processor system 17 coupled with memory), the processor system configurable to:  		identify a message definition configuration and a message logging configuration indicated by the obtained message send data (FIG. 2 and 0025-0027 provides for system 16 identifying application setup mechanism 38, i.e. a message definition, and tenant data storage 22, i.e. a message logging configuration associated with the application developers' creation and management of user system 12), wherein the message definition configuration and a message logging configuration were previously configured by a service provider platform (SPP) (FIG. 2, 0020, and 0025-0027 provides for system 16 identifying application setup mechanism 38, i.e. a message definition configuration, and tenant data storage 22, i.e. a message logging definition, were configured by a third party developer application on user system 12, i.e. a service provider platform);  		construct a message to be sent to one or more recipients (0019 provides for system 16 construct HTTP messages to be sent to an HTTP client), 		write data items to the staging table (0016 and 0026 provides for system 16 writes tenant data from tables into individual tenant space 104), and 		write the data items from the staging table to a custom database object (CDBO) indicated by the message logging configuration (0016 and 0026 provides for system 16 writes tenant data from tables into individual tenant space 104 indicated by the tenant data storage 22); and  	the network interface is configurable to send the constructed message to the intended one or more recipients according to a message delivery mechanism indicated by the message send data or the message definition (FIG. 1, 0019, and 0026-0027 provides for wherein network interface 10 of system 16/HTTP application server 100 sends HTTP messages to the intended user system 12 according to a browser, i.e. a message delivery mechanism, indicated by the application setup mechanism 38 that support execution by subscribers). 	Simone doesn’t explicitly disclose wherein the network interface is configurable to obtain message send data from a message send job queue (MSJQ), the message send data indicating recipient-specific attributes; construct a message according to the message configuration and using the recipient-specific attributes; create, before or during the construction of the message, a staging table to store the data items indicated by the message logging configuration; during the construction of the message, write data items indicated by the message logging configuration; and during or after construction of the message, write the data items from the staging table to a custom database object (CDBO) at an interval. 	Yang, in a similar field of endeavor, discloses wherein a network interface is configurable to obtain message send data from a message send job queue (MSJQ) (FIG. 1 and 0034 provides for I/O Interface 118 is configurable to obtain output processing from a message template library 114), the message send data indicating recipient-specific attributes (0034 provides for the message data corresponds to public accounts);(FIG. 1, 0069, and 0099 provides for construct a message according to a message template/configuration defining how to generate a message to be sent to a client device 104 and using attributes indicated by a web request), and  	wherein data items are indicated by a message logging configuration (0099 and 0148-0149 provides for wherein messages data items are indicated by categories 504). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Yang for categorizing types of messages for delivery. The message categorizations of Yang, when implemented with the on-demand document management system and database service of the Simone system, will allow one of ordinary skill in the art to deliver various types of messages based on the message template. One of ordinary skill in the art would be motivated to utilize the message categorizations of Yang with the on-demand document management system and database service of the Simone system in order to coordinate public accounts with various categories of message templates. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the message categorizations of Yang with the on-demand document management system and database service of the Simone system for the desirable purpose of constructing messages based on message categories defined in a message template. 	The Simone/Yang system doesn’t explicitly disclose create, before or during the construction of the message, a staging table to store the data items indicated by the message logging configuration; during the construction of the message, write data (0046, 0048, and 0052 provides for creating, before constructing a query response/message, stage tables 206 A-N to store records/data items indicated/defined by a data alignment table 212), and 	during the construction of the message, write data items (0046, 0048, and 0052 provides for during construction the query response/message, records/data items are written to stage tables 206 A-N). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Hoyle for staging tables in order to prepare communications. The staging tables of Hoyle, when implemented with the on-demand document management system and database service of the Simone/Yang system, will allow one of ordinary skill in the art to organize and prepare information in response to an initial query. One of ordinary skill in the art would be motivated to utilize the staging tables of Hoyle with the on-demand document management system and database service of the Simone/Yang system in order to align data fields for presentation to a user. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the staging tables of Hoyle with the on-demand document management system and database service of the Simone/Yang system for the desirable purpose of constructing messages based on predetermined data fields. (FIG. 2, 0059, 0062, and 0122 provides for during or after transport package 202 construction, writing/harvesting recently added/updated data, i.e. data items, from an OLTP data store/staging table to a Data File 212/CDBO at a predefined period/interval)
Regarding Claim 14, the Simone/Yang/Hoyle/Huggins system discloses the computer system of claim 10, wherein recipient-specific attributes include one or more of attributes of the one or more recipients to be used to build personalized messages (Yang, FIG. 1, 0034, and 0099-0100 provides for wherein attributes indicated by public accounts include attributes used for targeted communications), content specific to the one or more recipients to be included in the message, and messages to be generated based on respective user interactions with the SPP. 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Yang for categorizing types of messages for delivery. The message categorizations of Yang, when implemented with the on-demand document management system and database service of the Simone system, will allow one of ordinary skill in the art to deliver various types of messages based on the message template. One of ordinary skill in the art would be motivated to utilize the message categorizations of Yang with the on-demand document management system and database service of the Simone system in order to coordinate public accounts with various categories of message templates. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the message categorizations of Yang with the on-demand document management system and database service of the Simone system for the desirable purpose of constructing messages based on message categories defined in a message template.

Claims 2, 3, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the Simone/Yang/Hoyle/Huggins system as applied to claims 1 and 10 above, and further in view of US PGPUB 2016/0350392 A1 to Rice et al.
Regarding Claim 2, the Simone/Yang/Hoyle/Huggins system discloses the NTCRM of claim 1. 	The Simone/Yang/Hoyle/Huggins system doesn’t explicitly disclose generate the staging table to have a same structure as the CDBO. 	Rice, in a similar field of endeavor, discloses generate a staging table to have a same structure as a CDBO (0110 provides for generating a partitioned table and a partitioned database, wherein the same structure is “partitioned”)
Regarding Claim 3, the Simone/Yang/Hoyle/Huggins/Rice system discloses the NTCRM of claim 2, wherein execution of the instructions is to cause the message server to:  	shard the staging table into a plurality of partitions (Rice, 0110 provides for table partitioning), each of the plurality of partitions being located on a different storage device than other ones of the plurality of partitions (Rice, 0068 and 0110 provides for reassigning partitions to a different storage group, wherein those groups may be physically located in different storage locations)
Regarding Claim 11, similar rejection where the computer program of claim 2 teaches the computer system of claim 11.
Regarding Claim 12, similar rejection where the computer program of claim 3 teaches the computer system of claim 12.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the Simone/Yang/Hoyle/Huggins system as applied to claims 1 and 10 above, and further in view of US PGPUB 2015/0142844 A1 to Bruce et al.
Regarding Claim 4, the Simone/Yang/Hoyle/Huggins system discloses the NTCRM of claim 1. 	The Simone/Yang/Hoyle/Huggins system doesn’t explicitly disclose perform a chunking operation to write the data items from the staging table to the CDBO in sets of one or more chunks. 	Bruce, in a similar field of endeavor, discloses perform a chunking operation to write data items from a staging table to a CDBO in sets of one or more chunks (0035 provides for chunking to write data items from a non-relational database environment, i.e. a staging table, to the relational database environment, i.e. a CDBO, in at least one chunk). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Bruce for performing chunking operations. The chunking operations of Bruce, when implemented with the on-demand document management system and database service of the Simone/Yang/Hoyle/Huggins system, will allow one of ordinary skill in the art to group 
Regarding Claim 13, similar rejection where the computer program of claim 4 teaches the computer system of claim 13.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2017/0006037 A1 to Simone et al, US PGPUB 2012/0173631 A1 to Yoakum et al, US PGPUB 2017/0286468 A1 to Hoyle et al, and US PGPUB 2018/0181900 A1 to Huggins.
Regarding Claim 19, Simone discloses a system to provide a message send logging for a set of tenant platforms (FIG. 2, environment 10), the system comprising:  	a plurality of application (app) servers (FIG. 2, app servers 100 1-n), wherein each app server of the plurality of app servers (FIG. 2, each on-demand database service system 16 of app server 100) are configurable to:  		obtain send definitions and send logging configurations from the set of tenant platforms (FIG. 2 and 0025-0027 provides for system 16 identifying/obtaining application setup mechanism 38, i.e. send definitions, and tenant data storage 22, i.e. send logging configurations, associated with the application developers' creation and management of user system 12),  		store the send definitions and the send logging configurations in corresponding tenant spaces of the set of tenant platforms (FIG. 2 and 0025-0027 provides for system 16 storing application setup mechanism 38 and tenant data storage 22 with corresponding tenant space 112 of user system 12), and  		store, in response to receipt of individual message send requests (MSRs) from respective tenant platforms of the set of tenant platforms (FIG. 2, 0020, 0026-0027 provides for system 16 receiving application developers' creation and management requests, i.e. a MSR, from a third party developer application on user system 12, i.e. a tenant platform, of a set of user systems 12), the individual MSRs in a message send job queue (MSJQ) as individual message send jobs (MSJs) (FIG. 3, 0027, and 0095 provides for the individual application developers' creation and management requests, i.e. a MSRs, in application platform 18, i.e. a MSJQ, is saved as metadata for execution, i.e. a message send job); and  	a plurality of Outgoing Message Managers (OMMs) (FIG. 2 provides for Application Program Interface, or API 32), each OMM of the plurality of OMMs is configurable to for each obtained MSJ from the MSJQ:  		identify a send definition and a send logging configuration (FIG. 2 and 0025-0027 provides for system 16 identifying/obtaining application setup mechanism 38, i.e. a send definition, and tenant data storage 22, i.e. send logging configuration, associated with the application developers' creation and management of user system 12);  		construct a message to be sent to one or more intended recipients (0019 provides for system 16 construct HTTP messages to be sent to an HTTP client),  		during the construction of the message, write data items indicated by the identified send logging configuration to the staging table (0016 and 0021 provides for during HTTP message construction, system 16 stores/writes tenant data indicated by tenant data storage 22, i.e. send logging configuration, into tables, i.e. a staging table), and  		write the data items from the staging table to a custom database object (CDBO) that is defined by the send logging configuration (0016 and 0026 provides for system 16 writes tenant data from tables into individual tenant space 104, i.e. a CDBO, wherein the tenant space is defined by the tenant data storage 22, i.e. the send logging configuration). 	Simone doesn’t explicitly disclose wherein the identify a send definition and a send logging configuration based on information indicated by the obtained MSJ; wherein the message construction is according to the identified send definition and based recipient-specific parameters indicated by the obtained MSJ; create, before or during the construction of the message, a staging table to store the data items indicated by the send logging configuration; and write, at a predefined interval during or after construction of the message, the data items from the staging table to a custom database object (CDBO). 	Yoakum, in a similar field of endeavor, discloses wherein identifying a send definition and a send logging configuration is based on information indicated by an (0033 provides for wherein identifying member configuration data 22, i.e. a send definition, and message attributes, i.e. a send logging configuration, is based on information indicated by an obtained message); and 	wherein the message construction is according to the identified send definition and based recipient-specific parameters indicated by the obtained MSJ (0033 provides for wherein the electronic message is sent according to the member configuration data/send definition 22 and based on corresponding attribute priorities, i.e. recipient-specific parameters, indicated by the obtained message). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Yoakum for connecting message recipients with corresponding attributes. The recipient prioritization attributes of Yoakum, when implemented with the on-demand document management system and database service of the Simone system, will allow one of ordinary skill in the art to deliver messages based on the priority of the recipient and metadata within the message. One of ordinary skill in the art would be motivated to utilize the recipient prioritization attributes of Yoakum with the on-demand document management system and database service of the Simone system in order to process messages utilizing a hierarchy of priorities. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the recipient prioritization attributes of Yoakum with the on-demand document management system and database service of the Simone system for the desirable purpose of optimizing the construction messages based on prioritization techniques. 	The Simone/Yoakum system doesn’t explicitly disclose create, before or during (0046, 0048, and 0052 provides for creating, before constructing a query response/message, stage tables 206 A-N to store records/data items indicated/defined by a data alignment table 212). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Hoyle for staging tables in order to prepare communications. The staging tables of Hoyle, when implemented with the on-demand document management system and database service of the Simone/Yoakum system, will allow one of ordinary skill in the art to organize and prepare information in response to an initial query. One of ordinary skill in the art would be motivated to utilize the staging tables of Hoyle with the on-demand document management system and database service of the Simone/Yoakum system in order to align data fields for presentation to a user. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the staging tables of Hoyle with the on-demand document management system and database service of the Simone/Yoakum system for the desirable purpose of constructing messages based on predetermined data fields. 	The Simone/Yoakum/Hoyle system doesn’t explicitly disclose write, at a (FIG. 2, 0059, 0062, and 0122 provides for writing, at a predefined period/interval during or after transport package 202 construction, recently added/updated data, i.e. data items, are harvested/written from an OLTP data store to a Data File 212/CDBO). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Huggins for harvesting changes of data files. The data file updates of Huggins, when implemented with the on-demand document management system and database service of the Simone/Yoakum/Hoyle system, will allow one of ordinary skill in the art to deliver various types of messages based on the most updated information. One of ordinary skill in the art would be motivated to utilize the data file updates of Huggins with the on-demand document management system and database service of the Simone/Yoakum/Hoyle system in order to check a data store periodically for new information. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the data file updates of Huggins with the on-demand document management system and database service of the Simone/Yoakum/Hoyle system for the desirable purpose of periodically checking for data store changes so that messages are delivered using the most updated information.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the Simone/Yoakum/Hoyle/Huggins system as applied to claim 19 above, and further in view of US PGPUB 2016/0350392 A1 to Rice et al.
Regarding Claim 20, the Simone/Yoakum/Hoyle/Huggins system discloses the system of claim 19. 	The Simone/Yoakum/Hoyle/Huggins system doesn’t explicitly disclose generate respective staging tables for each of the one or more MSJs; and partition or shard the respective staging tables into a plurality of staging table partitions, each of the plurality of staging table partitions being located on different storage devices than other ones of the plurality of staging table partitions. 	Rice, in a similar field of endeavor, discloses generate respective staging tables for each of the one or more MSJs (0110 provides for generating a partitioned table and a partitioned database, i.e. a MSJ, wherein the same structure is “partitioned”); and 	partition or shard the respective staging tables into a plurality of staging table partitions (0110 provides for table partitioning), each of the plurality of staging table partitions being located on different storage devices than other ones of the plurality of staging table partitions (0068 and 0110 provides for reassigning partitions to a different storage group, wherein those groups may be physically located in different storage locations). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Rice for table partition manipulation operations. The partitioned data of Rice, when implemented with .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2018/0329966 A1 to Ranganathan et al discloses merging a table into a staging table.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477.  The examiner can normally be reached on M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/S.D.G/Examiner, Art Unit 2459                                                                                                                                                                                                        


/Backhean Tiv/Primary Examiner, Art Unit 2459